Name: Commission Regulation (EC) NoÃ 183/2009 of 6Ã March 2009 amending Annex VI to Council Regulation (EC) NoÃ 1234/2007 as regards the adjustment of the quotas for the 2009/2010 marketing year in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  industrial structures and policy;  beverages and sugar;  foodstuff;  agricultural policy
 Date Published: nan

 7.3.2009 EN Official Journal of the European Union L 63/9 COMMISSION REGULATION (EC) No 183/2009 of 6 March 2009 amending Annex VI to Council Regulation (EC) No 1234/2007 as regards the adjustment of the quotas for the 2009/2010 marketing year in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 59(1), in conjunction with Article 4 thereof, Whereas: (1) Annex VI to Regulation (EC) No 1234/2007 lays down the national and regional quotas for the production of sugar, isoglucose and inulin syrup. For the 2009/2010 marketing year those quotas should be adjusted taking into account the result from the application of Article 3 of Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (2). (2) The possible supplementary isoglucose quotas which might be allocated at a later date for the 2009/2010 marketing year upon requests by undertakings approved in Italy, Lithuania, and Sweden should be taken into account in the next adjustment of the quotas set out in Annex VI to Regulation (EC) No 1234/2007 before the end of February 2010. (3) Annex VI to Regulation (EC) No 1234/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EC) No 1234/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 58, 28.2.2006, p. 42. ANNEX ANNEX VI NATIONAL AND REGIONAL QUOTAS from the 2009/2010 marketing year onwards (in tonnes) Member States or regions (1) Sugar (2) Isoglucose (3) Inulin syrup (4) Belgium 676 235,0 114 580,2 0 Bulgaria 0 89 198,0 Czech Republic 372 459,3 Denmark 372 383,0 Germany 2 898 255,7 56 638,2 Ireland 0 Greece 158 702,0 0 Spain 498 480,2 53 810,2 France (metropolitan) 2 956 786,7 0 French overseas departments 480 244,5 Italy 508 379,0 32 492,5 Latvia 0 Lithuania 90 252,0 Hungary 105 420,0 220 265,8 Netherlands 804 888,0 0 0 Austria 351 027,4 Poland 1 405 608,1 42 861,4 Portugal (mainland) 0 12 500,0 Autonomous Region of the Azores 9 953,0 Romania 104 688,8 0 Slovenia 0 Slovakia 112 319,5 68 094,5 Finland 80 999,0 0 Sweden 293 186,0 United Kingdom 1 056 474,0 0 TOTAL 13 336 741,2 690 440,8 0